NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                     Submitted January 8, 20091
                                     Decided February 25, 2009

                                                   Before

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐3380

TRAVIS J. HEFLEY,                                           Appeal from the United States District
                          Plaintiff‐Appellant,              Court for the Northern District of Illinois,
                                                            Eastern Division.
        v.
                                                            No. 04 C 8032
VILLAGE OF CALUMET PARK and
CHIEF MARK DAVIS,                                           Blanche M. Manning,
               Defendants‐Appellees.                        Judge.

                                                 O R D E R

      Travis Hefley appeals the district court’s denial of his Rule 60(b) motion on the
grounds that it was time‐barred and because there was no fraud involved.  Hefley’s
motion, which is based on exhibits that do not even mention him, alleges that opposing
counsel defrauded the court by concealing information, tampering with witnesses, and



1
  This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. Thus the appeal
is submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2).
No. 08‐3380                                                                                Page 2


withholding documents.  In its order, the district court stated that Hefley’s time‐barred
new evidence, even if accepted, still failed to show that Hefley could demonstrate the
prima facie elements necessary for his reverse racial discrimination claim.  Because we
conclude that the district court properly denied the motion, we affirm.  

                                    I.  BACKGROUND

        As we have already described the facts surrounding Hefley’s case in our
previous two orders, where both times we affirmed the decisions of the district court,
we will not spend much time rehashing those events here.  See Hefley v. Village of
Calumet Park, 239 F. App’x. 276 (7th Cir. 2007); Hefley v. Bruch et al., 276 F. App’x. 506
(7th Cir. 2008).  This case began when Hefley was terminated from his position as a
part‐time police officer with the Village of Calumet Park (“Village”) where he was
employed from October 2001 through March 2004.  Hefley claimed he was discharged
due to reverse racial discrimination in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991, and 42 U.S.C. § 1981a.  In
fact, Hefley was fired for cause after being unable to pass an annual police department
firearms test despite being given three chances.  Because Hefley was unable to show a
prima facie case of reverse racial discrimination, the district court denied his claim. 
Hefley subsequently filed this Rule 60(b) motion claiming he discovered new evidence
that the Village attempted to defraud the court by tampering with evidence.            

                                      II.  ANALYSIS

        Hefley argues that the district court should have granted his Rule 60(b) motion
because new evidence shows that opposing counsel defrauded the court in his reverse
racial discrimination claim.  Fed. R. Civ. P. 60(b)(2).   We review a district court’s 60(b)
ruling for abuse of discretion.  Blaney v. West, 209 F.3d 1027, 1031 (7th Cir. 2000). 

        The district court’s order correctly states that Hefley’s 60(b) motion claiming the
discovery of new evidence was untimely filed.  A motion under Rule 60(b)(2) must be
made no more than a year after the entry of the judgment or order .  Fed. R. Civ. P.
60(c)(1).  Here, the final judgment ruling against Hefley was entered by the district
court on May 15, 2006, and Hefley filed his 60(b) motion on August 29, 2008.

        Moreover, Hefley has not shown that he can circumvent the one‐year time limit
because the defendants did not commit fraud under rule 60(d)(3).  As evidence of fraud
on the court, Hefley points to documents from other lawsuits involving the Village to
which he is not a party.  Hefley’s brief fails to cite to the record, and the motion in the
district court consisted merely of references to pleadings and depositions from other
lawsuits that do not affect his case in any way.  We think this is yet another attempt by
Hefley to have the court reconsider its decision on his reverse discrimination claim, and
we are not persuaded by his newest strategy. Because Hefley has been unable to prove
No. 08‐3380                                                                                 Page 3


that his 60(b) motion was timely filed or that there was any fraud perpetrated by the
defendants, we agree with the decision of the district court.  
    Finally, the defendants requested we impose sanctions against Hefley for filing a
frivolous appeal.  See Fed. R. App. P. 38.  “An appeal is frivolous if it is so meritless that
the result is foreordained.”  Thomas v. Guardsmark, LLC, 487 F.3d 531, 539 (7th Cir. 2007);
Wisconsin v. Ho‐Chunk Nation, 463 F.3d 655, 662 (7th Cir. 2006) (“A frivolous appeal is
one in which the result is obvious or when the appellantʹs argument is wholly without
merit.”) (internal quotation marks and citation omitted).  The court may, at its
discretion, award damages and costs to the appellee for a frivolous appeal.  Ins. Co. of
W. v. County of McHenry, 328 F.3d 926, 929 (7th Cir. 2003).
        Although we agree with the defendants that this appeal lacks merit, we decline
to sanction Hefley.  In light of Hefley’s financial circumstances, we will not impose a
monetary sanction  But we warn Hefley that he is “skating near the edge of the pond.” 
Ross v. RJM Acquisitions Funding LLC, 480 F.3d 493, 499 (7th Cir. 2007).  If there is a next
time, which we trust there will not be, he will face monetary sanctions.
                                    III.  CONCLUSION
       The order of the district court is AFFIRMED, and the appellees’ motion for
sanctions is DENIED.